Citation Nr: 0411857	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an extension in the delimiting date for use of 
VA educational assistance under Chapter 30, Title 38, United  
States Code.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1979, and from March 1989 to April 1997.  The DD 
Form 214, for the period from March 1989 to April 1997, shows 
a total of 12 years of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia.  


FINDINGS OF FACT

1.  The veteran's entitlement to VA educational assistance 
began following his separation from service in September 
1979, was interrupted by his return to service in March 1983 
and resumed following his separation from service in April 
1997.  

2.  The 10-year period in which the veteran had to use his VA 
educational assistance included the 1281 days between his two 
periods of service and ended on October 28, 2003.  


CONCLUSION OF LAW

The requirements for a delimiting date beyond October 28, 
2003, for educational assistance under Chapter 30, Title 38, 
United States Code have not been met.  38 U.S.C.A. §§ 3031, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 21.7050 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  In this case, the RO 
informed the veteran that his claim was denied because under 
applicable VA law, the veteran's delimiting date was 
determined to be October 28, 2003.  In a case such as this, 
where the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board has decided the appeal on the current record without 
any further consideration of the VCAA, and will deny the 
veteran's claim solely because of a lack of entitlement under 
the law.

The basic facts in this case are not in dispute.  The veteran 
filed a claim for VA educational assistance in July 2002 and 
in his application for benefits he reported that he had been 
in the US Navy from September 18, 1973 to September 17, 1979, 
and from March 22, 1983 to April 30, 1997.  A DD Form 214 
showed active service from September 1973 to September 1979, 
and from March 1989 to April 1997.  He was not able to 
produce a DD Form 214 for the period of service from March 
1983 to March 1989.  However, the DD Form 214, for the period 
from March 1989 to April 1997, shows a total of 12 years of 
prior active service.  Based on this evidence the RO 
calculated that the veteran's adjusted delimiting date was 
October 28, 2003.  The veteran was notified of this decision 
by a letter dated in December 2002.  

Under VA laws and regulations, a veteran generally has 10 
years in which to utilize his entitlement to VA educational 
assistance.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  
However, in the case of a veteran who had eligibility for 
educational assistance under 38 U.S.C.A., Chapter 34 and who 
is eligible for educational assistance under 38 U.S.C.A., 
Chapter 30, as is the situation in this case since the 
veteran first entered active service prior to June 30, 1985, 
shall have the 10-year period of eligibility reduced by the 
number of days the veteran was not on active duty during the 
time period beginning on September 18, 1979 and ending on 
March 21, 1983.  38 U.S.C.A. § 3031(e)(1); 38 C.F.R. § 
21.7050(b)(1).  

In this case, the RO adjusted the veteran's 10-year 
delimiting date based on the information provided by the 
veteran in connection with his initial application for 
benefits.  In this regard, the veteran's initial application 
for VA benefits indicated that he was on continuous active 
duty from September 1973 to September 1979, with a break in 
service until March 1983 to April 1997.  Consequently, the RO 
adjusted the veteran's delimiting date by the number of days 
between those two dates, resulting in a delimiting date of 
October 28, 2003.  The RO reduced the 10-year period in which 
he had to use his educational assistance by 1281 days.  

This is entirely consistent with VA laws and regulations, and 
laws enacted by Congress which are binding on the RO and 
Board.  While the Board understands the veteran's 
contentions, the law simply does not provide for an extension 
of the veteran's delimiting date beyond October 28, 2003.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board concludes that entitlement to an extension of the 
delimiting date beyond October 28, 2003, in which to use VA 
educational assistance under Chapter 30, Title 38, United 
States Code is not established.  


ORDER

An extension of the delimiting date beyond October 28, 2003, 
for use of VA education benefits under Chapter 30, Title 38, 
United States Code, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



